Citation Nr: 0534308	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  02-14 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder characterized as gastroesophageal reflux (GERD) with 
hiatal hernia.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel
INTRODUCTION

The veteran had active service from May 1978 to April 1981.

Service connection is in effect for pancreatitis for which a 
10 percent rating has been assigned since 1999.

This appeal to the Board of Veterans Appeals (the Board) was 
initially taken from actions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The veteran provided testimony before a Veterans Law Judge at 
the RO via videoconferencing in March 2005; a transcript is 
of record.

As noted in the prior Board remand, during the course of the 
current appeal, the veteran raised the issue of entitlement 
to service connection for an acquired psychiatric disorder to 
include post-traumatic stress disorder (PTSD).  However, in 
the file, including in the transcript of the hearing, the 
veteran indicated the pending appellate issue was limited to 
that shown on the front page of this decision.

In May 2005, the case was remanded by the Board.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.

REMAND

As noted in the Board's May 2005 decision, the available 
service medical records show more than a dozen episodes 
wherein the veteran was seen for gastrointestinal complaints, 
vomiting, etc.  Service connection has been granted only for 
pancreatitis.

Clinical records from VA show that the veteran has also been 
diagnosed with GERD and hiatal hernia, and has had 
gallbladder problems for which he underwent a 
cholecystectomy.  

The Board notes that, in evaluating a claim, it may consider 
only independent medical evidence to support the findings, 
and must cite to competent evidence of record to support its 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Thus, the pivotal issue in this case is whether the current 
gastrointestinal problems other than pancreatitis were 
present in service, and/or whether they have been impacted 
thereby.

As noted in the prior Board remand, disability which is 
proximately due to or the result of a service connected 
disease or injury shall be service connected.  See 38 C.F.R. 
§ 3.310.

The Court has held that when aggravation of a veteran's non- 
service connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected.  See Allen v. Brown, 7 Vet. App. 439, 
446 (1995).  Establishing service connection on a secondary 
basis requires evidence sufficient to show: (1) that a 
current disability exits, and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service- 
connected disability.  Id.   

As discussed with the veteran at length at the hearing, 
transcript of which is of record, the Board had no option but 
to remand the case for whatever additional records may be 
available, but more particularly, a medical opinion, and 
review by the RO of all possible alternative means of service 
connecting the claimed conditions.

The case was remanded for acquisition of additional private 
treatment records including those from penal facilities and 
VA.  

The case was then to be reviewed by a physician with 
expertise in gastroenterology, and written, detailed and 
annotated opinions should be given to the following: "(a) 
what are the diagnoses of the veteran's post-service and 
current gastrointestinal problems; (b) what is the 
etiological relationship and impact among and between any or 
all of the veteran's post-service and current 
gastrointestinal problems and either service or his already 
service-connected pancreatitis; (c) specifically, how can 
symptoms from service and/or from his pancreatitis be 
distinguished from GERD, hiatal hernia, gallbladder disorder, 
and/ or other problems?"

An evaluation was undertaken by VA, report of which is in the 
file, dated July 2005.  And while there is some discussion of 
the relative symptoms present at given times, and the 
questions raised in (a) and (c) of the remand were fairly 
well addressed by the VA examiner, the most important 
question, namely (b), was not adequately addressed.  

On the other hand, there is a statement to the effect that 
"there were clinical suspicions" of the presence of 
gastritis, hiatal hernia and esophageal reflux in service.  

This statement is seemingly at odds with the rest of the 
opinion, and might conceivably tend to support the grant of 
service connection but is insufficient to provide solid 
support for the other problems claimed as well.

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Appeals for Veterans Claims (Court).  The Court has stated 
that compliance by the Board or the RO is neither optional 
nor discretionary. Where the remand orders of the Board or 
the Court are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).

Accordingly the case is remanded for the following:

1.  The claims folder and all evidence as 
well as a copy of this remand, should be 
made available to a VA physician prior to 
the assessment of the case.  The 
physician should provide specific and 
detailed responses with regard to whether 
it is as likely as not that the veteran's 
multiple gastrointestinal symptoms in 
service were reflective of anything other 
than pancreatitis, and if so, what; and 
whether there was any relationship 
between these symptoms and any post-
service disabilities to include 
pancreatitis, GERD, gallbladder problems 
and hiatal hernia.  This should be 
annotated to the evidence in the file.

2.  The case should then be reviewed by 
the RO.  If the decision remains 
unsatisfactory to the veteran, a SSOC 
should be issued, and the veteran and his 
representative should be given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.  

The veteran need do nothing further until 
so notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

